DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (JP 2016-171230, cited on 4/7/20 IDS - see equivalent US 2017/0373238) in view of Tajima et al. (US 2005/0241690).
	Regarding claim 1, Makino discloses a thermoelectric module (paragraphs [0014], [0033], Fig. 8, 11, 14, 17), comprising a pair of support substrates comprising mutually opposed regions (2 - [0033] L3); wiring conductors disposed on one principal surface of one support substrate of the pair of support substrates and one principal surface of another support substrate of the pair of support substrates, respectively (3A, 3B - [0033] L4-7; [0038] L3-5), the one principal surface of the one support substrate and the one principal surface of the other support substrate being opposed to each other (2 - [0033] L2-8); a plurality of thermoelectric elements disposed between the one principal surface of the one support substrate of the pair of support substrates and the one principal surface of the other support substrate of the pair of support substrates (4 - [0033] L3-4); a lead member joined to one wiring conductor of the wiring conductors (6 - [0033] L7), the one wiring conductor located on the one support substrate of the pair of support substrates (6 on 2 shown in Fig. 1), the lead member comprising a core (shown in annotated Fig. 7 below), and a covering layer which covers a rear end-side part of the core, and which does not cover a front end-side part of the core (shown in annotated Fig. 7 below); and an electrically conductive joining material which joins the one wiring conductor and the lead member together (solder which joins terminal electrode 3B and the lead wire 6 - [0066]), wherein a bonding interface between the electrically conductive joining material and the one wiring conductor is smaller in width on a side of the bonding interface which is close to the thermoelectric elements than on a side of the 
[AltContent: textbox ()][AltContent: arrow][AltContent: textbox (bonding interface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (core)][AltContent: textbox (covering layer)][AltContent: arrow]
    PNG
    media_image1.png
    390
    512
    media_image1.png
    Greyscale


Makino does not explicitly disclose at least a part of the electrically conductive joining material is located between the lead member and the one wiring conductor, and is greater in thickness as the at least part is closer to the thermoelectric elements.
Tajima discloses a thermoelectric module and further discloses at least a part of an electrically conductive joining material (part of 15 shown in annotated Fig. 6B below) 

[AltContent: textbox (part of electrically conducting joining material 15)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    609
    788
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a solder layer between the lead member and the wiring conductor of Makino, as disclosed by Tajima, such that the solder layer includes a part that is greater in thickness as the at least part is closer to the thermoelectric elements, because as taught by Tajima, the interface 17 between the diffusion layer 16 of the lead member component and the non-diffusion layer 15 has a wavy shape. This provides a more secure anchoring effect and stable bonding strength ([0126] L1-4).
Regarding claim 2, modified Makino discloses all the claim limitations as set forth above.  Makino further discloses the lead member is inclined relative to a direction parallel to the pair of support substrates, as viewed in a section of the thermoelectric module perpendicular to the pair of support substrates and along the axial direction of the lead member (Makino - shown in annotated Fig. 7 above).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (JP 2016-171230, cited on 4/7/20 IDS - see equivalent US 2017/0373238) in view of Tajima et al. (US 2005/0241690) as applied to claims 1 and 2 above, in view of Kyocera Corp (JP 2008-244239, cited on 4/7/20 IDS - see machine translation document).
Regarding claims 3 and 6, modified Makino discloses all the claim limitations as set forth above.
Modified Makino does not explicitly disclose the electrically conductive joining material and at least part of the core are covered with a resin material.
Kyocera discloses a thermoelectric module and further discloses a cover member 5 comprised of a resin ([0029]) covering the terminal electrodes, the lead wires (6), and the connecting member (4), and extending laterally from the terminal region outside the element region on the inner surface of the supporting substrate ([0029]; (5, [0029], [0031], Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cover member comprised of a resin, as disclosed by Kyocera, on the electrically conductive joining material and at least part of the core of the lead member of Makino, because as taught by Kyocera, high moisture resistance is obtained ([0031]). 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2005/0241690) in view of Makino et al. (JP 2016-171230, cited on 4/7/20 IDS - see equivalent US 2017/0373238).
Regarding claim 1, Tajima discloses a thermoelectric module, comprising a pair of support substrates comprising mutually opposed regions (1a and 1b in Fig. 2); wiring conductors disposed on one principal surface of one support substrate of the pair of support substrates and one principal surface of another support substrate of the pair of support substrates, respectively ([0079] L6-10); the one principal surface of the one support substrate and the one principal surface of the other support substrate being opposed to each other (1a and 1b in Fig. 2); a plurality of thermoelectric elements disposed between the one principal surface of the one support substrate of the pair of support substrates and the one principal surface of the other support substrate of the pair of support substrates (2a and 2b in Fig. 2); a lead member joined to one wiring conductor of the wiring conductors (5 in Fig. 2), the one wiring conductor located on the one support substrate of the pair of support substrates (shown in Fig. 2), and an electrically conductive joining material which joins the one wiring conductor and the lead member together (10 in Fig. 2), wherein a bonding interface between the electrically conductive joining material and the one wiring conductor is smaller in width on a side of the bonding interface which is close to the thermoelectric elements than on a side of the bonding interface which is away from the thermoelectric elements, as viewed in a section in a direction perpendicular to an axial direction of the lead member (shown in annotated Fig. 6B below), at least a part of an electrically conductive joining material (part of 15 shown in annotated Fig. 6B below) located between a lead member (5 in Fig. 6B) and a wiring conductor (3a in Fig. 6B), and is greater in thickness as the at least part is closer to the thermoelectric elements (shown in annotated Fig. 6B below).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (width between interface 17 and 3a)][AltContent: textbox (part of electrically conducting joining material 15)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    609
    788
    media_image2.png
    Greyscale

[AltContent: textbox (width between interface 17 and 3a)]

Tajima does not explicitly disclose the lead member comprising a core, and a covering layer which covers a rear end-side part of the core, and which does not cover a front end-side part of the core.
Makino discloses a lead member comprising a core (shown in annotated Fig. 7 below), and a covering layer which covers a rear end-side part of the core, and which does not cover a front end-side part of the core (shown in annotated Fig. 7 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a covering layer, as disclosed by Makino, to cover a rear-end side part of the core of Tajima, because as evidenced by Makino, the use of a covering layer around a wire of a lead is known in the art, and amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
[AltContent: textbox ()][AltContent: arrow][AltContent: textbox (core)][AltContent: textbox (covering layer)][AltContent: arrow]
    PNG
    media_image1.png
    390
    512
    media_image1.png
    Greyscale


Regarding claim 2, modified Tajima discloses all the claim limitations as set forth above.  
Modified Tajima does not explicitly disclose the lead member is inclined relative to a direction parallel to the pair of support substrates, as viewed in a section of the thermoelectric module perpendicular to the pair of support substrates and along the axial direction of the lead member.
Makino further discloses the lead member is inclined relative to a direction parallel to the pair of support substrates, as viewed in a section of the thermoelectric module perpendicular to the pair of support substrates and along the axial direction of the lead member (Makino - shown in annotated Fig. 7 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the lead member of modified Tajima such that it is inclined relative to a direction parallel to the pair of support substrates, as viewed in a section of the thermoelectric module perpendicular to the pair of support substrates and along the axial direction of the lead member, as disclosed by Makino, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2005/0241690) in view of Makino et al. (JP 2016-171230, cited on 4/7/20 IDS - see equivalent US 2017/0373238) as applied to claims 1 and 2 above, in view of Kyocera Corp (JP 2008-244239, cited on 4/7/20 IDS - see machine translation document).
Regarding claims 3 and 6, modified Tajima discloses all the claim limitations as set forth above.
Modified Tajima does not explicitly disclose the electrically conductive joining material and at least part of the core are covered with a resin material.
Kyocera discloses a thermoelectric module and further discloses a cover member 5 comprised of a resin ([0029]) covering the terminal electrodes, the lead wires (6), and the connecting member (4), and extending laterally from the terminal region outside the element region on the inner surface of the supporting substrate ([0029]; (5, [0029], [0031], Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cover member comprised of a resin, as disclosed by Kyocera, on the electrically conductive joining material and at least part of the core of the lead member of modified Tajima, because as taught by Kyocera, high moisture resistance is obtained ([0031]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726